Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 18-20685-CR-WILLIAMS

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   ABRAHAM EDGARDO ORTEGA,

        Defendant.
   _____________________________/

                                             ORDER

          THIS MATTER is the before the Court on Petróleos de Venezuela, S.A.’s

   (“PDVSA”) motion for victim status and restitution. (DE 191). The Government filed a

   response (DE 193) and PDVSA filed a reply (DE 205). The Government also submitted

   supplemental authority and exhibits (DE 202; DE 213; DE 409). On August 10, 2020, the

   Court held a telephonic hearing on PDVSA’s motion. Following the hearing, PDVSA filed

   a supplemental statement (DE 222) addressing two cases raised during the hearing, to

   which the Government filed a response (DE 223). Based on the record, arguments of

   counsel during the August 10, 2020 hearing, and for the reasons provided below,

   PDVSA’s motion is DENIED.

          I.      BACKGROUND

           On October 31, 2018, Abraham Ortega entered into a plea agreement with the

   Government and pled guilty to charges of conspiracy to commit money laundering in

   violation of 18 U.S.C. §§ 1956(h) and 1957(a). (DE 64). As part of his plea agreement,

   Mr. Ortega agreed to forfeit all property involved in the violation of Section 1956(h) and/or

   property that constitutes substitute assets, pursuant to 18 U.S.C. § 928(a)(1) and 21
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 2 of 10




   U.S.C. § 853(p). Id. The Government and Mr. Ortega stipulated and agreed that if the

   matter were to proceed to trial, the Government would prove the facts provided in the

   factual proffer beyond a reasonable doubt. (DE 65). The factual proffer provides, in

   pertinent part, the following. From August 2004 through March 2016, Mr. Ortega worked

   in various positions within PDVSA. Id. During the period between January 2014 and

   March 2016, he was the Executive Director of Financial Planning at PDVSA. Id. PDVSA,

   Venezuela’s primary source of income and foreign currency, "served as the source of

   foreign currency used to fund corrupt foreign exchange embezzlement schemes.” Id.

   More specifically, “Ortega and others conspired to launder and engage in monetary

   transactions with the proceeds of corrupt currency exchange schemes involving PDVSA.”

   Id. Mr. Ortega participated in a bribery scheme, identified as the “Joint-Venture Scheme,”

   in which he “received a total of 5 million U.S. Dollars in exchange for acts and decisions

   in his official capacity.” Id. He also “conspired to execute a corrupt currency exchange

   scheme involving bribes to PDVSA officials,” and as part of that scheme received 10

   million U.S. Dollars as a bribe payment. Id. The factual proffer also provides information

   as to other corrupt PDVSA loan schemes and schemes to launder proceeds.

          II.     ANALYSIS

          PDVSA seeks to be recognized as a victim of the crime Mr. Ortega committed and

   moves for an award of restitution in the amount of $560,033,118.19. 1 (DE 191).

   Specifically, PDVSA argues that it is a victim under the Mandatory Victims Restitution Act



   1  To calculate this award, PDVSA relies on the Government’s calculation, based on emails
   between coconspirators discussing money transferred from PDVSA’s accounts. (DE 3.) PDVSA
   did not, however, provide the Court with any documentary or testimonial evidence to substantiate
   its claim that it suffered pecuniary losses in excess of $560 million. See United States v. Flores,
   No. 17-cr-00537, ECF No. 80 (E.D.N.Y. May 13, 2021).

                                                   2
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 3 of 10




   of 1996 (“MVRA”), 18 U.S.C. § 3663A, and the Crime Victims’ Rights Act (“CVRA”), 18

   U.S.C. § 3771, and that it is entitled to restitution under the MVRA.

       A. Crime Victims’ Rights Act

          Under the Crime Victims’ Rights Act, a crime victim has, among other things, “[t]he

   right to full and timely restitution as provided in law.” 18 U.S.C. § 3771. The CVRA defines

   “crime victim” as “a person directly and proximately harmed as a result of the commission

   of a Federal offense.” Id.; see also In re Wellcare Health Plans, Inc., 754 F.3d 1234, 1238

   (11th Cir. 2014). The Government argues that PDVSA is not a victim under the CVRA

   because the CVRA’s definition of “person” does not include sovereign entities like

   PDVSA. As discussed during the August 10, 2020 hearing, the Court agrees. 2 See

   Vermont Agency of Nat. Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 780 (2000) (applying

   the “longstanding interpretive presumption that ‘person’ does not include the sovereign”);

   Return Mail, Inc. v. United States Postal Serv., 139 S. Ct. 1853, 1863, 204 L. Ed. 2d 179

   (2019) (noting the “presumption that a statutory reference to a ‘person’ does not include

   the Government.”).

          While “person” is not defined under the CVRA, the Court’s finding that PDVSA, a

   state-owned instrumentality, is not a “person,” and therefore not a victim under the CVRA,

   is guided by the Eleventh Circuit’s consideration of this issue in In re: Empresa Publica

   de Hidrocarburos del Ecuador, No. 20-11052-Q, at 2 (11th Cir. May 26, 2020) (Order

   Den. Pet. for Writ of Mandamus). The Eleventh Circuit explained that, “[i]n the absence

   of express statutory language suggesting otherwise, the presumption that the definition

   of ‘person’ excludes the sovereign applies here and therefore, PetroEcuador—a


   2 The Court notes that PDVSA did not appear to challenge this conclusion during the hearing, and
   instead relied on its asserted victim status under the MVRA.

                                                  3
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 4 of 10




   corporation owned entirely by Ecuador—is not a victim within the meaning of the CVRA.”

   Id. It is undisputed here that the Republic of Venezuela is PDVSA’s sole shareholder.

   Indeed, PDVSA identifies itself in its motion as “Venezuela’s state-owned oil and natural

   gas company.” (DE 191). Thus, the Court finds that PDVSA, Venezuela’s state-owned oil

   and natural gas company, does not meet the definition of “victim” under the CVRA. See

   DE 213. 3

       B. Mandatory Victims Restitution Act

          PDVSA also asserts that it qualifies as a victim under the MVRA and meets the

   Act’s requirements for mandatory restitution. (DE 191). “The ‘primary and overarching

   purpose’ of the MVRA, enacted in 1996, is to ‘make victims of crime whole, to fully

   compensate these victims for their losses and to restore these victims to their original

   state of well-being.’” United States v. Collins, 854 F.3d 1324, 1329 (11th Cir. 2017)

   (quoting United States v. Boccagna, 450 F.3d 107, 115 (2d Cir. 2006)). The MVRA

   defines “victim” as “a person directly and proximately harmed as a result of the

   commission of an offense for which restitution may be ordered.” 18 U.S.C. § 3663A. To

   establish direct and proximate cause, PDVSA “must show not only that a particular loss

   would not have occurred but for the conduct underlying the offense of conviction, but also

   that the causal connection between the conduct and the loss is not too attenuated (either


   3 In its supplemental exhibits, the Government provides Exhibit D to the Bolivarian Republic of
   Venezuela’s Annual Report on Form 18-K to the United States Securities and Exchange
   Commission for the fiscal year ended December 31, 2014 (DE 213-1) and for the fiscal year ended
   December 31, 2016 (DE 213-2). The exhibits provide, in pertinent part, that “[t]o manage the
   assets acquired by the nationalization of the domestic oil industry, the Government decided to
   create PDVSA in 1975 by giving the Republic the sole ownership of the company . . . Since
   its inception in 1975, PDVSA has been operating as a state-owned commercial entity vested
   with commercial and financial autonomy.” (DE 213-1) (emphasis added). Additionally, the defined
   terms in DE 213-2 indicate that “‘PDVSA’ refers to Petróleos de Venezuela, S.A., the state oil
   and gas company.” (DE 213-2) (emphasis added).

                                                 4
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 5 of 10




   factually or temporally).” United States v. Robertson, 493 F.3d 1322, 1334 (11th Cir.

   2007) (quoting United States v. Cutter, 313 F.3d 1, 7 (1st Cir. 2002)).

            According to PDVSA, “[t]he record shows that Ortega, then an executive of

   PDVSA, conspired to embezzle hundreds of millions of dollars from PDVSA and launder

   the proceeds.” (DE 191). PDVSA argues that because the offense at issue, conspiracy to

   commit money laundering in violation of 18 U.S.C. §§ 1956(h) and 1957(a), is a qualifying

   offense under the MVRA, and because it has suffered a pecuniary loss, it is entitled to

   restitution. 4 In response, the Government avers that “courts, including the Eleventh

   Circuit, have concluded that significant policy reasons preclude those involved in criminal

   activity from being considered victims under the CVRA and MVRA.” (DE 193) (citing In re

   Wellcare Health Plans, Inc., 754 F.3d 1234 (11th Cir. 2014); United States v. Reifler, 446

   F.3d 65 (2d Cir. 2006)). And, more specifically, the Government cites instances where

   courts in this district and others have denied “attempts by a state-owned entity to claim

   that it was defrauded by its employees and those individuals who paid bribes in Foreign

   Corrupt Practices Act (‘FCPA’) and money laundering prosecutions, holding each time

   that the state-owned entity did not qualify for victim status and restitution because of its

   complicity in the crimes.” (DE 193; DE 409).

            For example, the Government points to United States v. Juan Andres Baquerizo

   Escobar, where the court affirmed and adopted the report and recommendation of the

   magistrate judge, which, in part, concluded that “Empresa Publica de Hidrocarburos del

   Ecuador’s principals engaged in a level of pervasive, constant, and consistent illegal

   conduct that precludes recognizing it as a victim under the Mandatory Victim Restitution



   4   See supra note 1.

                                                5
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 6 of 10




   Act and the Crime Victims’ Rights Act.” United States v. Juan Andres Baquerizo Escobar,

   No. 1:18-cr-20596, ECF No. 113 at 1 (S.D. Fla. Apr. 1, 2020) (Order Affirm & Adopting R.

   & R.). The Court agrees that a party’s involvement in underlying criminal activity precludes

   the party from attaining victim status under the MVRA. See, e.g., In re: Empresa Publica

   de Hidrocarburos del Ecuador, No. 20-11430-Q, at 1 (11th Cir. May 26, 2020) (Order

   Den. Pet. for Writ of Mandamus) (“[T]he district court did not err in denying PetroEcuador

   relief . . . . [because] [t]he record demonstrates that at least five PetroEcuador employees

   . . . were involved in the underlying bribery scheme.”); In re Wellcare Health Plans, Inc.,

   754 F.3d at 1234 (“Wellcare's admitted participation as a co-conspirator precludes it from

   attaining victim status under the CVRA or MVRA.”); United States v. Jose Meluiades

   Cisneros Alarcon, No. 1:19-cr-20284, ECF No. 103 at 1 (S.D. Fla. March 3, 2020) (Order

   Den. Mot. for Restitution) (“[G]iven the evidence that PetroEcuador was complicit in the

   underlying criminal activity at issue, the Court finds that PetroEcuador’s ‘participation as

   a coconspirator precludes it from attaining victim status under the [CVRA] or MVRA.’”);

   United States v. Flores, No. 17-cr-00537, ECF No. 80 at 14-15 (E.D.N.Y. May 13, 2021)

   (Order Den. Mot. for Restitution) (“[PetroEcuador’s] conduct is attributable to the company

   and precludes an award of restitution.”).

          Thus, the inquiry turns on whether PDVSA was complicit in the underlying offense

   at issue. Although PDVSA seeks to characterize Mr. Ortega as a “rogue employee,” the

   record supports a finding that PDVSA was involved in pervasive, constant, and consistent

   illegal conduct during the relevant time period and, therefore, is not entitled to victim

   status. See In re: Empresa Publica, No. 20-11430-Q, at 1 (concluding that the district

   court did not err in denying PetroEcuador victim status under the CVRA and MVRA,



                                                6
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 7 of 10




   “based on the level of ‘pervasive, constant, and consistent illegal conduct’ among

   [PetroEcuador’s] principals”). To illustrate, the Government explains that charges have

   been announced “against 15 bribe-paying PDVSA contractors, 11 bribe-receiving PDVSA

   officials, and 5 intermediaries. And to date, 12 bribe-paying PDVSA contractors, 8 bribe-

   receiving PDVSA officials, and 1 intermediary have pleaded guilty in connection with the

   United States’ ongoing investigations into corruption at PDVSA,” (DE 193) demonstrating

   that PDVSA “facilitated the culture of corruption” that was the backdrop for Mr. Ortega’s

   scheme. Flores, No. 17-cr-00537, ECF No. 80 at 13. See also In re: Empresa Publica,

   No. 20-11430-Q, at 1-2 (where the involvement of “at least five PetroEcuador employees,

   including . . . high-level employees . . . in the underlying bribery scheme” demonstrated a

   level of pervasive, constant, and consistent illegal conduct that precluded PetroEcuador

   from attaining victim status). Indeed, PDVSA acknowledges that “a total of eleven ‘bribe-

   receiving PDVSA officials’ have been charged in ‘ongoing bribery and money laundering

   investigations involving PDVSA.’” (DE 205). The Government further avers that “on

   January 28, 2019, the U.S. Department of Treasury’s Office of Foreign Assets Control

   (‘OFAC’) added PDVSA to its Specially Designated Nationals and Blocked Persons List,

   noting what the criminal investigations have made apparent, that PDVSA ‘has long been

   a vehicle for corruption.’” (DE 193).

          PDVSA claims that corruption by former officials does not preclude it from

   recovering because 1) it “is now under the control of an ad hoc Administrative Board (the

   ‘Board’) appointed to prevent further looting, and of the Special Attorney General, who is

   obliged to recover stolen assets” and “the involvement of the Board and the Special

   Attorney General cleanses PDVSA of any imputed prior criminal wrongdoing by rogue



                                               7
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 8 of 10




   employees, as would be the case with a receiver,” and 2) it was not a perpetrator in the

   Eaton-Rantor scheme. (DE 205).

          As an initial matter, the Court notes that PDVSA has failed to establish that a

   receivership analysis applies here. PDVSA cites Sallah ex rel. MRT LLC v. Worldwide

   Clearing LLC in support of its argument, but that case is distinguishable and, indeed,

   highlights why PDVSA’s argument fails. 860 F. Supp. 2d 1329 (S.D. Fla. 2011). In Sallah

   ex rel. MRT LLC, a receiver was appointed and authorized to pursue actions under

   Florida’s Uniform Fraudulent Transfer Act. The court specifically determined that the

   receiver had the authority to pursue claims “under the language of the order appointing

   the Receiver.” Id. at 1334 (emphasis added). Here, there has been no order authorizing

   PDVSA to pursue restitution, nor any evidence advanced or cited to justify any claim

   recognizing PDVSA as a receiver. 5 However, even if consideration of Florida’s Uniform

   Fraudulent Transfer Act could be applied here to the MVRA, PDVSA has not offered any

   evidence to support its claim that it “has been ‘cleansed’ through receivership” to

   overcome the in pari delicto bar cited in Sallah. Id. at 1336. Accordingly, PDVSA is entitled

   to an award of restitution only insofar as the MVRA permits such award.

          And, under the MVRA, “a perpetrator cannot be his own victim.” In re Wellcare

   Health Plans, Inc., 754 F.3d 1234, 1239 (11th Cir. 2014). In In re Wellcare Health Plans,

   Inc., the Eleventh Circuit made clear that “a corporation only acts or wills by virtue of its

   employees” and “[b]y asking for restitution from its top-level executives, [the petitioner]


   5
    Although PDVSA stated, in a memorandum regarding substitution of counsel, that the Special
   Attorney General “‘investigate[d] the pending application’ in this Court and determined that
   PDVSA [not the Republic of Venezuela] should apply for restitution,” PDVSA has not provided
   an appropriate predicate or justification for this Court to apply the rationale of a receivership
   analysis here.


                                                   8
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 9 of 10




   seeks restitution for its own conduct—something that it cannot do.” Id. at 1240. Although

   PDVSA argues that it has not been charged or named as a conspirator, the record still

   supports a finding that PDVSA was, in various ways, complicit in the bribery and money

   laundering schemes underlying Mr. Ortega’s offense. 6 The factual proffer clearly provides

   that “corrupt foreign currency exchange schemes occurred with significant frequency

   within the Venezuelan state-owned oil company, Petroleos de Venezuela, S.A.” (DE 65)

   (emphasis added). The factual proffer also shows that Mr. Ortega, PDVSA’s Executive

   Director of Financial Planning, was not a “rogue employee” engaging in illegal activity

   without other PDVSA officials. See e.g., id. (“In or about 2012, ORTEGA . . . conspired to

   execute a corrupt currency exchange scheme involving bribes to PDVSA officials,

   including ORTEGA and Venezuelan Official 5 (the Companies C-D Loan Scheme).”)

   (emphasis added). Thus, based on the record, arguments of counsel during the August

   10, 2020 hearing, and applicable law, the Court finds that PDVSA is not entitled to victim

   status and restitution under the MVRA. 7 See United States v. Collins, 854 F.3d 1324,

   1329 (11th Cir. 2017) (“A federal district court has no inherent authority to order restitution,

   and may do so only as explicitly empowered by statute.”).

            III.    CONCLUSION

            Accordingly, it is ORDERED AND ADJUDGED that PDVSA’s motion (DE 191) is

   DENIED.


   6 Nor is the Court persuaded by PDVSA’s argument regarding the Eaton-Rantor scheme. As the
   Government correctly states, Mr. Ortega “pleaded guilty in connection with his participation in the
   Joint-Venture scheme and the loan scheme with Companies C and D, and laundering those funds
   in the United States. . . . While [Mr. Ortega] may have received the proceeds of the Eaton-Rantor
   scheme (not knowing their particular source), his conduct could not be the direct and proximate
   cause of the alleged harm PDVSA attributes to the Eaton-Rantor scheme.” (DE 193).
   7   In light of this finding, the Court need not consider the Government’s remaining arguments.

                                                     9
Case 1:18-cr-20685-KMW Document 428 Entered on FLSD Docket 06/18/2021 Page 10 of 10




            DONE AND ORDERED in Chambers in Miami, Florida, this 18th day of June,

    2021.




                                           10
